Citation Nr: 0027527	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-23 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for right ear 
sensorineural hearing loss.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for right hand burn 
scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO).

As discussed below, the issues regarding service connection 
for Meniere's disease, a left ankle disability, left ear 
hearing loss, carpal tunnel syndrome and a cervical spine 
disability will be remanded.


FINDINGS OF FACTS

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  On the most recent VA audiology examination, the 
veteran's right ear pure tone thresholds were 45, 80, 80, and 
80 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively (average 71); right ear speech discrimination 
ability was 68 percent.

3.  Disability associated with the veteran's tinnitus does 
not present an exceptional disability picture such as marked 
interference with employment or requiring frequent periods of 
hospitalization. 

4.  The veteran is right-handed, thus, his right wrist is his 
major extremity.

5.  The right wrist scar is painful and tender on objective 
examination, but is not poorly nourished with repeated 
ulceration; does not limit motion of the wrist to the degree 
that dorsiflexion is less than 15 degrees, or palmar flexion 
is limited to in line with the forearm; and has not resulted 
in other limitation of function of the wrist.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Tables VI and VII, Diagnostic Code 6100 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6260 (1998); 
Diagnostic Code 6260, 64 Fed. Reg. 25210 (1999). 

3.  A rating in excess of 10 percent for a burn scar of the 
right hand is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5214, 5215 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Evaluation

The appellant asserts that his various service-connected 
disabilities have worsened and, therefore, warrant higher 
evaluations.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  The percentage ratings 
in the Schedule For Rating Disabilities represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is noted that the VA examiner at the veteran's June 1998 
VA examination reported that the veteran's claims folder was 
not reviewed.  Although the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the primary concern in a claim 
for an increased evaluation for a service-connected 
disability is the present level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran for the 
most part reported his history accurately.  

Right Ear Hearing Loss

The veteran asserts that his right ear hearing loss 
disability merits a higher evaluation as it is manifested by 
significant audiological impairment and requires the use of 
hearing aids.  The veteran's service medical records indicate 
that he was treated for acoustic trauma in December 1966.  A 
June 1970 VA examination report shows a diagnosis of tinnitus 
with mild right ear hearing loss, secondary to acoustic 
trauma.  In November 1970, the RO established service 
connection for tinnitus with mild right ear hearing loss 
disability and assigned a noncompensable evaluation for that 
disorder. 

The report of a May 1997 VA examination for compensation 
purposes notes that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
70
70
75
LEFT

50
30
20
30

The examiner noted that the pure tone thresholds indicated a 
mild to severe sensorineural hearing loss from 500 hertz to 
4000 hertz.  It was also noted that speech recognition was 
reduced in both ears, but was more pronounced in the right. A 
May 1997 rating action separated the disability and assigned 
a non-compensable evaluation for right ear hearing loss and a 
10 percent rating for tinnitus.  

By regulatory amendment effective June 10, 1999, certain 
changes were made to the schedular criteria for evaluating 
hearing impairment, codified at 38 C.F.R. §§ 4.85-4.87.  The 
Board notes, however, that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on factors such as 
medical advances, and do not represent liberalizing 
interpretations of regulations.  Accordingly, the 
requirements of Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), are not for application in this case.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran and his representative in the 
supplemental statement of the case.

Since the appellant is service connected for only one ear, 
the extent of impairment due to the non-service-connected ear 
may not be considered in the evaluation (absent total 
bilateral deafness).  38 C.F.R. § 4.14; Boyer v. West, 11 
Vet. App. 477 (1998).  If impaired hearing is service 
connected in only one ear, the non-service connected ear is 
assigned a designation of level I.  38 C.F.R. § 4.85 (f). 

A September 1997 audiology evaluation from the Audiologos 
Clinicos indicates that the veteran was diagnosed with right 
ear sensorineural hearing loss, slight to severe.  The 
ability to recognize speech was diminished in both ears.  

At a June 1998 VA audiology evaluation, the examiner reported 
the following pure tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

45
80
80
80
LEFT

50
30
25
30

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 84 percent in the left ear.  The 
veteran was diagnosed with mild progressing to severe right 
ear sensorineural hearing loss from 500 hertz to 4000 hertz, 
with significantly reduced speech recognition ability and 
normal middle ear function.

As set forth above, the veteran is currently service- 
connected for defective hearing in the right ear only, and 
does not have total deafness in both ears.  Accordingly, his 
hearing acuity in his nonservice-connected left ear is 
considered to be normal for VA compensation purposes.  38 
U.S.C.A. § 1160(a); 38 C.F.R. §§ 3.383, 4.85.  A maximum 10 
percent evaluation, therefore, is warranted when the hearing 
in the service-connected right ear is at level X or XI.  38 
U.S.C.A. § 1160(a); 38 C.F.R. § 4.85.  On most recent VA 
audiometry examination in June 1998, the veteran's right ear 
pure tone threshold average was 71 decibels and his speech 
discrimination was 68 percent.  This translates into level VI 
hearing.  Thus, a compensable evaluation for right ear 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 1160(a); 
38 C.F.R. §§ 3.383, 4.7, 4.85, Code 6100.

The veteran has indicated in personal testimony and in 
written statements that he suffers from severe hearing 
impairment.  The Board has considered the veteran's 
contentions regarding the severity of his hearing loss, and 
while his statements are credible, they do not serve to 
establish a higher rating for right ear hearing loss.  Again, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  The Board finds the results of 
specific testing conducted by skilled individuals to be more 
probative than the lay opinions.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
Additionally, while it is noted that the veteran has been 
fitted with hearing aids, the evaluations derived from the 
rating schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.  Thus, a 
compensable evaluation for hearing loss, based on the use of 
hearing aids, is not warranted.  Id 

Tinnitus

Currently, the veteran's service-connected tinnitus is rated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260.  Under the old 
criteria, Diagnostic Code 6260, a maximum schedular rating of 
10 percent is applicable for persistent tinnitus, as a 
symptom of head injury, concussion, or acoustic trauma.  
Under the amended regulations, a 10 percent rating is 
warranted under Diagnostic Code 6260 as the maximum for 
recurrent tinnitus.  64 Fed. Reg. 25210 (1999).

At the June 1998  VA audiological examination, the veteran 
complained of bilateral constant tinnitus.  He described it 
as a high frequency, very intense noise that interferes with 
communication and sleeping hours, making him nervous and 
anxious.  Such reported symptomatology is well encompassed by 
the assigned 10 percent rating for tinnitus under Diagnostic 
Code 6260, the maximum schedular rating provided under this 
diagnostic code. 38 C.F.R. § 4.87.  As 10 percent is the 
maximum evaluation available pursuant to Diagnostic Code 
6260, there is no basis upon which to assign an increased 
schedular evaluation.  Further, in that, the veteran has the 
maximum schedular rating, under both the old and amended 
regulations, the Board shall consider whether his tinnitus 
disability is so severe as to warrant consideration for an 
extraschedular rating under 38 C.F.R. § 3.321, as discussed 
below.

Scars

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999), a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999), a 10 
percent rating is warranted for limitation of motion of the 
wrist where dorsiflexion is less than 15 degrees, or where 
palmar flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214 (1999), if there is ankylosis of the 
wrist which is favorable in 20 to 30 degrees of dorsiflexion, 
a 30 percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  Under 38 C.F.R. § 4.31 (1999), 
however, when the requirements for a compensable evaluation 
are not met, a zero percent rating shall be assigned.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service-connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).

Under certain circumstances, assigning a separate rating for 
a scar would not result in pyramiding.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the Court held that a veteran was 
entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on pain and 
tenderness, and another separate rating based on limitation 
of function such as limitation of motion.

The Board has considered the full history of the veteran's 
service-connected right hand scar.  In February 1968, while 
in service and working with a laundry shirt presser, the 
veteran received second and third degree burns to the dorsum 
of the right hand and forearm.  Initial examination revealed 
an area approximately 8 x 25-centimeter (cm.) extending from 
the dorsum of the proximal phalanges of all fingers to the 
upper third of the forearm.  The next month, a split 
thickness skin graft from the right thigh was performed.  The 
March 1970 separation examination report noted a large well 
healed skin graft on the dorsum of the right hand and wrist.  

The report of the initial post-service VA examination 
conducted in June 1970 noted that the wound had healed nicely 
and the scar was free of deep tissue.  There was a 
disfiguring, well noticeable keloid scar surrounding the 
graft from the metacarpophalangeal joint ring finger up to 
above the lateral border of the hand to the 
metacarpophalangeal joint of the thumb, to the index and 
above the knuckle level back to the fourth 
metacarpophalangeal joint.

A November 1970 rating action granted service connection for 
residual scars from a burn of the right hand with skin graft 
from the right thigh.  A noncompensable evaluation was 
assigned. 

A May 1997 VA examination revealed a tender 18 x 1 cm. 
V-shape brown pigmented scar on the dorsum of the right hand.  
There was no keloid tissue, adherence, herniation, 
inflammation, swelling, depression, or ulceration.  The 
physician indicated that the scarring limited the use of the 
right wrist.  Flexion and dorsiflexion of the right wrist was 
45 degrees without pain.  He was able to touch the tip of the 
right thumb with all fingers of right hand.  He could also 
touch the tip of all the fingers of the right hand to the 
median transverse fold of the palm of the right hand.  There 
was normal strength of right hand grip.  There was no 
evidence of instability.   The examination included 
photographs of the scars.   

On VA examination in June 1998, the veteran complained of 
pain and constant cramps on the scar area with loss of 
strength and swelling.  He further stated he could not work 
as he did before.  Physical examination revealed a V-shaped 
scar, brownish in color, mildly tender to palpation on the 
right hand.  IT was 18 cm long and 1 cm wide.  Mild adhesions 
were also noted.  There was no ulceration, elevation, 
depression, inflammation, edema, keloid formation, or 
underlying tissue loss.  The examiner further commented that 
the scar was not cosmetically disfiguring.  The veteran had 
diminished pinprick and smooth sensation on the dorsum of the 
right hand.  He also had mild weakness of right handgrip 
muscles with a muscle strength graded at IV/V.  There was 
loss of range of motion due to the scar with flexion and 
dorsiflexion measured at 45 degrees, pain free.  

After considering all of the relevant evidence, the Board 
finds no basis for assigning an increased rating for the 
service-connected scar of the dorsum surface of the right 
hand and forearm.  The Board notes that while the scar is 
mildly tender on palpation, it is not inflamed, keloid, or 
adherent.  It does not involve or distort neighboring 
orifices, and it does not exert traction or limit normal 
motion of the parts involved.  There is no ankylosis of 
contiguous joints no bone or muscle loss, and no muscle 
hernia.  Nor is it poorly nourished with repeated ulceration.  

Furthermore, the Board finds that the scar does not limit 
motion of the wrist to the degree that dorsiflexion is less 
than 15 degrees, or palmar flexion is limited in line with 
the forearm.  Such findings are not reflected in any of the 
medical evidence.  The Board recognizes that weakness is also 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  However, a little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999).  Such 
findings are not demonstrated in this case.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 10 percent for a scar of the right hand and 
forearm are not met.  The Board also concludes that the 
criteria for a separate compensable rating for a scar of the 
right hand and forearm based on limitation of motion are not 
met.


Extraschedular

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question. VAOPGCPREC. 6-96 (1996).  There is no 
competent evidence of record demonstrating that the 
service-connected disabilities markedly interfere with 
employment.  

In considering his comments relating his disorders to 
industrial impairment, the veteran's complaints have been 
limited to his right hand scarring.  At the June 1998 VA 
examination the veteran indicated that he is retired but 
presently working in his private office as an accountant on a 
part-time basis.  He indicated that he experienced a tight 
sensation and cramps in his right hand subsequent to working.  
He could not perform mechanics, lift objects and had 
difficulty using a screwdriver.  While the veteran reported 
that he is limited in his physical capabilities, there is no 
indication that he has missed time from work or that the 
disability interfered with his employment as an accountant to 
such a point that is not contemplated by the schedular 10 
percent evaluation.  The veteran has not produced any 
documentation pertaining to his work performance as an 
accountant.  

A review of the claims file does not show that his service-
connected disabilities have resulted in hospitalization.  He 
is adequately compensated by the assigned disability 
evaluations.  The disability picture is not so unusual as to 
make the application of the regular schedular standards 
impracticable.  The Board concludes that the record as a 
whole does not indicate that either of his disabilities 
warrants the assignment of an extraschedular evaluation.


ORDER

An increased evaluation for right ear sensorineural hearing 
loss disability is denied.

An increased evaluation for tinnitus is denied. 

An increased evaluation for right hand burn scar is denied.


REMAND

A July 1999 rating action denied service connection for 
several disabilities including Meniere's disease, a left 
ankle disability, left ear hearing loss, carpal tunnel 
syndrome and a cervical spine disability.  The veteran noted 
his disagreement with the denial of these claims in 
correspondence received in November 1999.  A statement of the 
case (SOC) was not issued following the notice of 
disagreement (NOD).  The Court has held that, in such 
instances, the Board should remand, rather than refer, the 
issues to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

The appellant and representative should 
be furnished an SOC regarding entitlement 
to service connection for the 
aforementioned disabilities and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



